Citation Nr: 1531590	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-06 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1960 to July 1964.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2015, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is claiming service connection for bilateral knee disabilities that he asserts resulted from service.  It is noted that review of his service treatment records (STRs) shows that he sustained an injury of his right knee in February 1963 and April 1963.  The STRs show that he had a complaint of left knee pain and locking in July 1962.  While the Veteran was afforded a VA examination of the right knee in December 2010, which resulted in a negative nexus opinion to service, the rationale for that opinion was that there was no continuity of right knee symptoms for the remainder of the Veteran's period of active duty or after discharge from service.  It is noted that the Veteran testified at the hearing before the undersigned that he had received treatment on his right knee since approximately 1968 and had had three surgeries on the knee.  The examiner did not review this lay testimony prior to rendering the negative nexus opinion.  Further, no examination of the Veteran's left knee was undertaken.  The Board finds that another examination is warranted, particularly in light of an October 2011 private medical report that included a positive nexus opinion relating each of the Veteran's knee disabilities with service.  After considering the statements in the record, the Board finds that an additional medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

In addition, the Board notes that from the Veteran's hearing testimony it appears that not all of the Veteran's private treatment records have been associated with the claims folder.  The Board is on notice as to the existence of additional medical records that may have some bearing on the claims.  As such, an attempt should be made to associate them with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide a list of medical care providers from whom he received treatment for his bilateral knee disability following service.  After obtaining any necessary consent, the AOJ should contact the private medical care providers and request copies, for association with the claims folder, of any and all records of treatment identified by the Veteran.  

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his bilateral disorders.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any left or right knee disorder is of service onset or otherwise related to service, particularly the complaints of right knee pain and left knee locking noted by the Veteran while he was on active duty.  Lay statements must be considered and discussed.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

